Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Claims 1-4 are under examination.  

2.   The first line of the specification discloses:
“This application is a divisional of U.S. application serial no. 15/189,531 filed June 22, 2016 which is a continuation of U.S. application serial no. 13/871,730 filed April 26, 2013…”.  There was no restriction requirement of the invention of the instant claims made in the parent applications because there were no claims previously pending drawn to invention of the instant claims.  Accordingly, the instant application is a continuation application. 

3.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.   Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically:
A) The products of the instant claims have no antecedent basis in the specification.  The specification discloses the peptide of the claims but not the cell growth media.  Accordingly, the metes and bounds of the claims cannot be determined. 

5.   As set forth above, independent Claim 1, and the claims dependent therefrom, have no antecedent basis in in the specification.  Accordingly, they are given no benefit of priority to the filing dates of the parent applications.  Their priority date is the filing date of the instant application, 9/09/20.  



6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.   Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,709,774.

The ‘774 patent teaches the peptide of SEQ ID NO:1 (SEQ ID NO:2 in the ‘774 patent) in a method of training and expanding T-reg cells.  Said training and expanding is done in a cell culture media capable of supporting T-reg cells (e.g., CellGro with 10% autologous serum and IL-2) and in the presence of the peptide of the instant claims (see particularly, Column 25, lines 30-42 and column 26, lines 58 – column 27, line 29).  Thus, the reference teaches the product of the instant claims.

The reference clearly anticipates the claimed inventions.

8.   No claim is allowed.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/13/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644